Exhibit 99.1 FOR IMMEDIATE RELEASE Company Contacts: Andrew R. Speaker David B. Merclean President & CEO Senior Vice President & CFO Mercer Insurance Group, Inc. Mercer Insurance Group, Inc. (609) 737-0426 (609) 737-0426 Mercer Insurance Group, Inc. reports earnings for the nine months and quarter ended September 30, 2010 Pennington, New Jersey, October 28, 2010 – Mercer Insurance Group, Inc. (Nasdaq: MIGP) reported today its operating results for the nine months and quarter ended September 30, 2010. 3rd Quarter highlights: · Net income of $0.60 per diluted share versus $0.56 per diluted share in the prior year’s quarter, · Operating income of $0.55 per diluted share versus $0.51 per diluted share in the prior year’s quarter, · A GAAP combined ratio of 96.0% versus 98.2% in the prior year’s quarter, and · Book value per share of $28.49. Andrew R. Speaker, President and CEO, noted “We are pleased with our overall operating results despite the continued challenging operating environment.The property and casualty insurance industry, and in particular those companies like us who are focused on commercial lines of business, continues to face the dual challenge of a price sensitive market-place and a weak economy.The disciplined and careful approach we take to underwriting our business continues to generate steady results in this difficult market.” Speaker continued, “Book value continued to climb, up 4.5% from June 30, 2010 to $28.49 per share.Over the past year book value has increased by $3.00 per share, or 11.8%.The combination of steady operating performance and a conservative but strong investment portfolio has led to this increase, and as a result, shareholders’ equity now exceeds $180 million.” “Direct writings continue to be under pressure from the economy and the market-place, falling 6.0% for the quarter and 4.4% year-to-date. Despite industry-wide deterioration in combined ratios and weakening premium volumes, a significant increase in overall industry capital over the last several years has prolonged the intense price competition in the marketplace.In order to respond to these difficult market conditions, we have successfully introduced new products in our markets, and we see continued growth in our West Coast product geared at the smaller service contractor, and our East Coast waste haulers and garage products continue to gain traction.We will continue to focus on these and future opportunities.” “The combined ratio for the quarter was 96.0% as we were free of the weather related losses experienced earlier in the year.This has helped drive the year to date combined ratio down to 97.0%.” Financial Summary (in thousands, except per share data) Three Months Ended September 30, (unaudited) Nine Months Ended September 30, (unaudited) Total revenue $ Net premiums written Net premiums earned Net investment income Net realized gains on investments Net income Earnings per share – Basic $ Earnings per share – Diluted $ Combined ratio % Book value per share $ $ Reconciliation of non-GAAP financial measures: Net income $ Net realized gains on investments, net of tax Net operating income Operating earnings per share – Basic $ Operating earnings per share – Diluted $ In the quarter ended September 30, 2010, the Company reported GAAP net income under U.S. generally accepted accounting principles (GAAP) of $3.9 million, or $0.60 per diluted share, as compared to $3.6 million, or $0.56 per diluted share, in the same quarter of the prior year. Operating earnings increased to $3.5 million from the $3.2 million reported in the prior year’s quarter. In the nine months ended September 30, 2010, the Company reported GAAP net income of $11.1 million, or $1.73 per diluted share. This result compares to net income of $10.2 million, or $1.61 per diluted share, for the same period in the previous year. Operating earnings increased to $10.1 million from $9.9 million in the prior year. Included in the nine-month results for 2010 was an after-tax charge of $1.6 million for catastrophes 94 and 96. The Mercer Insurance Group, Inc. Board of Directors also announced that it has approved a dividend of $0.10 per share, to be paid on December 27, 2010 to shareholders of record as of December 10, 2010. Operating income and operating earnings per share are non-GAAP financial measures that we present because we believe they enhance an investor’s understanding of Mercer’s core operating performance. Operating income and operating earnings per share consist of net earnings adjusted for after-tax net realized investment gains and losses. Mercer Insurance Group, Inc. offers commercial and personal lines of insurance to businesses and individuals principally in seven states through its insurance subsidiaries: Mercer Insurance Company, Mercer Insurance Company of New Jersey, Inc., Financial Pacific Insurance Company and Franklin Insurance Company. Certain of the statements in this press release (other than statements of historical facts) are forward-looking statements. Such forward-looking statements include estimates and assumptions related to economic, competitive and legislative developments. These forward- looking statements are subject to change and uncertainty that are, in many instances, beyond the Company's control and have been made based upon management's expectations and beliefs concerning future developments and their potential effect on Mercer Insurance Group, Inc. There can be no assurance that future developments will be in accordance with management's expectations. Therefore, the effect of future developments on Mercer Insurance Group, Inc. may be different from that anticipated by management. Actual financial results including premium growth and underwriting results could differ materially from those anticipated by Mercer Insurance Group, Inc. depending on the outcome of certain factors, which may include changes in property and casualty loss trends and reserves; catastrophe losses; the insurance product pricing environment; changes in applicable law; government regulation and changes therein, including those that may impede its ability to charge adequate rates; changes in accounting principles; performance of the financial markets; fluctuations in interest rates; availability and price of reinsurance; and the status of the labor markets in which the Company operates. Consolidated Statements of Income (in thousands, except per share and share data) Quarter Ended September 30, (unaudited) (unaudited) Net premiums earned $ $ Investment income, net of investment expenses Realized investment gains Other revenue Total revenue Losses and loss adjustment expenses Amortization of deferred policy acquisition costs Other expenses Interest expense Total expenses Income before income taxes Income taxes Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted Supplementary Financial Data Net premiums written $ $ Book value per common share $ $ GAAP combined ratio % % Consolidated Statements of Income (in thousands, except per share and share data) Nine Months Ended September 30, (unaudited) (unaudited) Net premiums earned $ $ Investment income, net of investment expenses Realized investment gains Other revenue Total revenue Losses and loss adjustment expenses Amortization of deferred policy acquisition costs Other expenses Interest expense Total expenses Income before income taxes Income taxes Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average number of shares outstanding: Basic Diluted Supplementary Financial Data Net premiums written $ $ GAAP combined ratio % % Consolidated Balance Sheet (in thousands, except share amounts) September 30, 2010 (unaudited) December 31,2009 ASSETS Investments, at fair value: Fixed income securities, available-for sale $ $ Equity securities, at fair value Short-term investments, at cost, which approximates fair value - Total investments Cash and cash equivalents Premiums receivable Reinsurance receivable Prepaid reinsurance premiums Deferred policy acquisition costs Accrued investment income Property and equipment, net Deferred income taxes Goodwill Other assets Total assets $ $ , LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Losses and loss adjustment expenses $ $ Unearned premiums Accounts payable and accrued expenses Other reinsurance balances Trust preferred securities Advances under line of credit Other liabilities Total liabilities $ $ Stockholders' Equity: Preferred Stock, no par value, authorized - - 5,000,000 shares, no shares issued and outstanding Common stock, no par value, - - authorized 15,000,000 shares, issued 7,114,233 and 7,074,333 shares, outstanding 6,971,228 and 6,883,498 shares Additional paid-in capital $ $ Accumulated other comprehensive income Retained earnings Unearned ESOP shares ) ) Treasury Stock, 632,391 and 632,076 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $
